UNITED sTAT`Es DISTRICT COURT
FOR THE DISTRICT oF coLUMBiA

 

SIQING WANG,
Plaintiff,

V' Case No. l:l6-cv-0]963 (TNM)

UNITED sTATES CITIZENSHIP AND
IMMIGRATION sERVICES, er aL,

n Defendant.

 

 

MEMORANDUM OPINION
Plaintiff Siqing Wang challenges the manner in which the United States Citizenship and
Immigration Services handled her 1-526 immigrant visa petition Her suit names four
defendants: the United States Citizenship` and Immigration Services; Jeh Johnson, former
S-ecretary of the Department of Homeland Security; Leon Rodn`guez`, Director of the United
States Citizenship and lmmigration Seri'ices§ and Julia Harrison, Acting Chief of the Immigrant

lnvestor Program. Currently before me is Defendants’ motion to dismiss for lack of subject

matter jurisdi@tion and, With respect to some of Plaintift’ s arguments, for failure to state a claim. '

\ . Because'the Distri'ct Court for the D-istrict of Columbia has subject matter jurisdiction to review
_the actions that Plaintiff challenges,`the motion to dismiss is DENIED in part. However, because

_ the complaint does not adequately state a claim With regard to the denial ofl’laintift`s motion to
reopen or reconsider, the motion-to dismiss is GRANTEI_) in part and Pl_aintift’s claims

concerning that motion are DISMISSED Without prejudice

 

 

 

I. BACKGROUND

Plaintiff`s complaint alleges that she is a 23-year~old graduate student who wishes to
become a permanent resident of the United States.l Accordingly, Plaintiff invested $500§000 in
an American business, believing that this investment would make her eligible for permanent
residency under 8 U.S.C. § 1153(b)(5). The $500,()00 Were proceeds of a loan secured by
property that Plaintiff owned jointly with her father. Although she only held a 50% interest in
the property, her father gave her his half of the loan proceeds as a gift. Plaintiff took the funds
and invested them in an Arnerican business inl 2014.

Plaintiff then filed rml-526 visa petition On October 5, 2015, the United States
Citizenship and lmmigration Services (USCIS) approved the petition, concluding that she
satisfied the requirements for an EB-$ immigrant investor -visa. However, the USCIS initiated
revocation proceedings less than two months later. On December 3, 2015, it sent her a Notice of
Intent to Revol398 F.3d 666, 67l (D.C. Cir. 2005).

2 .

 

 

informing her that her visa petition was denied. Importantly, this decision said nothing about a
1 visa revocation l il

Plaintiff, through a new attorney, filed a motion to reopen or reconsider the USCIS’S
decision (MTR). The MTR argued that the decision should be reopened because the Plaintiff’-s
prior attorney had rendered ineffective assistance in presenting and explaining the underlying
loan transactions The MTR also argued that, properly interpreted, the loan documents showed
that Plaintiff s father had gifted her a portion of his interest in the property securing the loan
prior to the loan’s execution USCIS denied the MTR, determining, as Plaintiff had originally
alleged§ that Plaintiff’s father “is a property owner gifting a loan amount corresponding t_o his
property interest.” Cornpl. 11 48; Pl.’s Notice of Filing, E'x. l at 4.

Plaintiff then filed this suit, challenging both the denial of her visa petition and the denial
of her MTR. Plaintiff"s complaint named four defendants: USCIS; Jeh Johnson, then-Secretary
of the Department of Homeland Security; Leon Rodriguez, the Director of USCIS; and Julia'
Harrison, the Acting Chief of the lmmi grant Investor Program. Defendants jointly filed a motion

to dismiss for lack of subject matter jurisdiction and for failure to state a claim. .
ll PLAINTIFF HAS ESTABLISHED SUBJEC'I` MATTER JURISDICTION

“Federal courts are courts of limited jurisdiction” and therefore “possess only that power
authorized by Constitution and statute.” Kokkonen v. Guara’ian Li'fe Ins` Co_ ofAmerica, 511
U.S. 375, 377 (1994). Accordingly, jurisdiction is a prerequisite that must be satisfied before
proceeding to the merits, and a federal court must dismiss any action over which it determines
that it lacks subject matter jurisdiction Moms AgainstMercurj) v. FDA, 483 F.3d 824, 826 (D.C.
Cir. 2007); see also Fed. R. Civ. P. lZ(h)(?>). On a motion _to dismiss for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure iZ(b)(l), the plaintiff bears the burden of

3

 

establishing jurisdiction Georgiades v. Martin-Trigona, 729 F_2d 831, 833 n.4 (D.C. Cir. 1984).
A plaintiff may rely on facts outside the pleadings to satisfy this burden, as “the court may
consider the complaint supplemented by undisputed facts evidenced in the record, or the
complaint supplemented by undisputed facts plus the court’s resolution of disputed fact`s.”
Herbert v. Nat’l Acad. ofScis., 974 F.2d 192, 197 '(D.C. -Cir. 1992).

As a general matter, federal courts have jurisdiction over actions that raise questions of
federal law and over actions that name the United States as a defendant 28 U.S.C.- §§ 1331 and
1346. l\/Ioreover, the Administrative Procedure Ac_t establishes "‘a strong presumption” that
agency actions are reviewable_a presumption that “can be rebutted only by a clear showing that
judicial review would be`inappropriate.” Nar. Res. Def Council, Inc. v. SEC, 606 F.2d 1031,
1043 (D.C. Cir. 1979). However, 8 U.S.C. §l1252(a)(2)(B)(ii) expressly strips federal courts of
jurisdiction to review decisions “specified . . . to be in the discretion of the Attorney General or
the Secretary of Homeland Security,” with one exception not relevant to this case.

-Plaintiff invokes federal jurisdiction under 28 U.S.C. § 1331 (federal question 7
jurisdiction) and under 28 U.S.C. § 1346 (actions naming the United States as a defendant).\
Defendants’ motion to dismiss does not dispute that Plaintiff has raised a federal question and
named the United States as a defendantl Instead, Defendants confidently insist that “the case
will be dismissed” based on persuasive authority holding that 8 U.S.C. § 1155 specifies
revocation of an approved immigrant visa petition to be within the sole and unreviewable
discretion of the Secretary of Horneland Security for purposes of Section 1252(a)(2)(B)(ii).
Defs.’ MOL ISO Mot. Dismiss at 9. l

Of course, Defendants’ argument is only relevant to the extent that Plaintiff seeks review

of a revocation The complaint in this case seeks review of two USCIS actions-a decision

 

. rendered on February 1, 2016'(regarding Plaintiff"s visa petition), and a decision rendered on
August _3_, 2016 (regarding Plaintiff’ s MTR). The parties dispute whether the first decision
should be treated as a revocation or a denial. They agree that the Second decision is a denial of
Plaintift` s MTR. For the reasons explained below, I conclude that neitheraction is a revocation
Thus, Section 1252(a)(2)(B)(ii) is inapplicable, and jurisdiction is established by 28 U.S.C.

§§ 1331 and 1346.
A. Jurisdiction Over the Denial of Plaintiff’s Visa Petition

The parties agree that federal courts have jurisdiction to review the denial of a visa
' petition See Fogo de Chao (Holdings) Inc. v. DHS, 769 F.3d 1127, 1138-39 (D.C. Cir.' 2014).
. By contrast, the great weight of persuasive.authority indicates that federal courts lack jurisdiction
to review revocation of a visa petition s approval See Mohammad v Napolirano 680 F Supp.
2d 1 4- 6 (D. D. C. 2004) (collecting cases and holding that, “by using the tenns‘ may,’ at any
time,’ and ‘deems,’ [Section' 1155] specified that the authority to make revocation decisions was
within the discretion of defendants,_and therefore outside the scope of this Court’s review”).2
Thus, although Plaintiff’s complaint appears to describe the USCIS’s Februaryl 1 decision as a
revocation and as a denial interchangeably, it is necessary to determine which term applies to the '
decision of which Plaintiff complains

On its faoe, the February 1 decision purports to be a denial of an I-526 visa petition Pl.’s
Opp. to Defs.’ Mot. Dismiss, Ex. B. The decision begins, “Your Form 1-526, lmmigrant Petition

by Alie_n Entrepreneur, Hled by Siqing Wang, has been denied.” Id. at 1. lt then refers to an

 

2 lndeed of the circuit courts to consider this issue, it appears that only the Court of Appeals for
the Ninth Circuit has taken a contrary position See ANA Inr 111/ic v Way, 393 F.3d 886 895
(9th Cir. 2004). _

 

attached Notice of Decision for a statement of the reasons for denial. Id. Like the decision itself,
the Notice of Decision states that “the petition is denied” and that “the Forrn l-526 is denied.”
Id. at 4, 6. Nowhere does either document refer to the decision-as a revocation ln other
contexts,'courts give careful consideration to an agency’s characterization of its own conduct
See, e.g., Wilderness Soc. v. Norron, 434 F.3d 584, 595 (D.C- Cir. 2006) (1isting an agency’s
characterization of its own action as the first of three factors to consider in determining Whether
an agency has issued a binding norm or a mere policy statement). Here, that would mean that l
should treat the decision as a denial_not a revocatio'neaan,d take jurisdiction over the matter.

Nevertheless, Defendants argue that the USCIS’-s repeated characterization of its own
action as a denial constitutes harmless error and that-l should set this characterization aside in
order to treat the February 1 decision as a revocation authorized by Section 1155 and shielded
from judicial review by Section 1252(a)(2)(B)(ii).' According to Defendants, l can treat the
decision as a revocation because USCIS meant its action to be a revocation and because Plaintiff
enjoyed all the procedural safeguards that apply to revocations.- Defendants reason that the
USCIS “did not prejudice Plaintiff and did nothing to affect the final outcome of the
administrative proceeding’-" through its “inadvertent use of the term ‘denied.?” Defs.’ Reply ISO `
l\/lot. Dismiss at 10. n

There are at least two independently adequate reasons that the harmless error argument
fails to overcome the USCIS’s original characterization of its own conduct. The first reason it
fails is that Defendants’ argument has no basis in harmless error doctrine Defendants purport to
rely on Jicarilla Apache Ncrtion v United Srates Department- ofthe Interr`or, 613 F.3d 11 12.(D.C.
Cir. 2010). Jicarr'l[a Apache Nation essentiaily states that if a plaintiff complains of an_ agency’s

error without showing that the error resulted in harm, the court need not correct that erro'r. Ia'. at

 

 

1121. Thus, the requirement that a plaintiff demonstrate harm caused by an error is predicated
on the plaintiff complaining of that error, and the consequence of a plaintiffs failure to
demonstrate harm is that the error will not be corrected

Unlike the harmless error analysis in Jicarilla Apache Nation, the analysis that
Defendants propose in this case would predicate the Plaintiff’s obligation to demonstrate harm
orr the agency complaining of its own error and would conclude from Plaintiff’s failure to
demonstrate harm that the error should ben corrected 'Rather than requiring l’laintiff to
demonstrate that an error of which she complains caused her harrn, Defendants would have me
require her to demonstrate that she was harmed by a statement that she alleges was correct and
' that she believes is helpful-to her case. Rather than concluding that harmlessness is a reason not
to correct an error, Defendants would have me treat harmlessness as a basis for correcting the
alleged error by setting aside the plain text of the USCIS’s' decision in order to effectuate the
agency’s post hoc recharacterization of its intent. Defendants’ request-has no support in the case

law on- which it purports to rely.3'

 

_3 ln response to similar observations made during oral argument, Deferidants filed additional
briefing on harmless error, this time relying orr Sea “B ” Mz'nz'ng Company v. Addison, 831 F.3d
244 (4th Cir. 2016). Defendants quote Addison for the propositions that “[t]he burden to
demonstrate prejudicial error is on . . . the party challenging the agency action” and that “if the
agency’s mistake did not affect the outcome, it would be senseless to vacate'and remand for
reconsideration” Defs.’ Response to Pl.’s Notice at 1 (quoting Addz`son, 831 F.3d at 253).
. According to Defendants, this means that in order to challenge the February 1 decision and
justify vacatur and remand, Plaintiff must show that the agency’s allegedly inadvertent use of the
word “denied” was prejudicial and affected the outcome of the agency proceeding, even though
Plaintiff has no objection to the agency’s word choice. Ia'. at 2. However, Plaintiff need not
demonstrate that every error in the February 1 decision was prejudicial and affected the outcome
of the case in order to demonstrate that the errors of which she complains provide a sound basis
for vacating and remanding To hold otherwise would be to say that one harmless error in an
agency decision is enough to immunize that decision from ever being vacated and remanded, no
matter how many other errors a Plaintiff may allege. This, of course, is not the law. Typos do
not establish infallibility.

 

 

 

The second reason that the harmless error argument fails to overcome the agency’_s
original characterization of its own conduct is that binding precedent prohibits me from
accepting after-the-fact rationalizations for agency action See, e.g.,- Burlingron Truck Lz'nes, Inc.
v. United States, 371 U.S. 156, 168-69 (1962). lt is a longstanding and “fundarnental rule of
administrative law” that “a reviewing court, in dealing with a determination or judgment which
an administrative agency alone is authorized to make, must judge the propriety of such action
solely by the grounds invoked by the agency.” SEC v. Chenery Corp., 332 U.S. 194, 196 (1947).

The USClS decision refers to the Notice of Decision for an explanationlof the reasons for
the agency’s conduct. Pl.’s Opp. to l)efs.’ Mot. Dismiss, Ex. B at 1. The Notice of Decision
invokes the statutory and regulatory provisions governing denial of visa petitions as the sole
basis for the agency’s action Id. at 3-6. Nowhere does the US_ClS decision or Notice of
Decision invoke the Secretary’s discretionary authority to revoke approvals of visa petitions

under Section 1155. Because the USCIS cannot invoke that authority after the fact, its February
1 decision must be evaluated on its own terms as_a denial subject to judicial review rather than as

a- revocation shielded from review under Section`1252(a)(2)(B)(ii).4
B. Jurisdiction Over the Denial of Plaintiff"s Motion to Reopen or Reconsider

1 _In addition to challenging the USCIS’s February 1 denial of her visa petition, Plaintiff
also challenges the USCIS’s August 3 denial of her MTR. Defendants argue in a single footnote

of their motion to dismiss`that'Sections 1155 and 1252(a)(2)(B)(ii) shield the August 3 decision

 

4 Plaintiff offers two alternative arguments for jurisdiction First, Plaintiff argues that her
complaint raises nondiscretionary predicate legal questions that are subject to judicial review '
notwithstanding Section 1252(a)(2)`(B)(ii). Pl.’s Opp. to Defs.’. Mot. Dismiss at 21-25. Second,
Plaintiff argues that a putative revocation that promptly follows an approval is in substance a
denial Id. at 26. In light of my finding that the February 1 decision was a visa denial over _
which l have jurisdiction I need not decide these alternative arguments

_`8

 

from judicial review by shielding the underlying February 1 decision from judicial review. This
argument assumes that the February-1 decision is immune from judicial review. I_ have already
determined to the contrary. Accordingly, this argument fails.

Even assuming arguendo that the underlying decision was a revocation not subject to
review,_Defendants" argument would fail. Defendants cite no authority to support their view that
. the denial of an MTR is committed to the 8ecretary’s discretion by Section 1155 and shielded l
from review by Section 1252(a)(2)(B)(ii). ln fact, Defendants’ own motion to dismiss asserts
that such motions are governed by non~discretionary standards set forth in 8 C.F.R. § 103.5 and
cites Several cases in which MTRS were subject to judicial review. See, o.g., D'elgaa'o v. 7
Qaarantillo, 611 F. App’x 30 (2d Cir. 2015);AT&TF£1@. Servs., Inc. v. Rosenberg, 2015 WL
10939'900 (C.D. Cal. l\/lar. 2, 2015); Grewal v. USCIS, 2009 WL 4061523 (W.D. Pa. Nov. 23,
2009). Moreover, the Supreme Court has held that “§ lZSZ(a)(Z)(B)(iij does not proscribe
judicial review of denials of motions to reopen.” Kacana v. Hola'_er, 558 U.S. 233, 249 (2010);
See also Mara v_ Lynch, 135 S. Ct. 2150, 2155 (2015) (‘*Wh'enever the Board denies an alien’s_
statutory motion to reopen a removal case, courts have jurisdiction to review its decision”).

In sum, neither of the decisions of which Plaintiff complains were committed to the
Secretary’s discretion under Section 1155 and shielded from review under Section

_ 1252(a)(2)(B)(ii). The complaint properly-invokes jurisdiction under Sections 1331 and l346.

rII-I. PLAINTIFF HAS NOT ADEQUATELY STATED A CLAIM REGARDING HER'
MOTION TO RECONSIDER OR REOPEN

ln addition to arguing that its decisions are immune from judicial review, the USCIS has
moved to dismiss Plaintiff’ s challenge to its denial of her MTR on the ground that this aspect of
Plaintiff’s complaint fails to state a claim. To survive a motion to dismiss for failure to state a

claim under Federal R_ule_ of Civil Procedure 12(b)(6), a complaint must contain sufficient factual

j 9

 

allegations that, if true, “state a claim to relief that is plausible on its face.” Bell Arl. Corp. v.
Twombly,'550 U.S. 544, 570 (2007).- Plausibility requires that a complaint raise “more than a
sheer possibility that a defendant has acted unlawfully.” Ashcroft v. _Iqbal, 556 U.S. 662, 678
(2009). Pleading facts that are “merely consistent with” andefenda_nt’s liability “stops short of the
line between possibility and plausibility.” Twoiably, 550 U.S. at 545-46. Thus, a court
evaluating a motion to dismiss for failure to state a claim does not accept the truth of legal
conclusions or “[t]hreadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Iqbal, 556 U.S. at 678. However, it construes the complaint in the light
most favorable to the plaintiff and accepts as true all reasonable inferences drawn from well-pled

. factual allegations See la re United Mine Workers of Am. Emp. Benejir Plans Litig., 854 F. .
Supp. 914, 915 (D.D.C. 1994). Consideration is limited to “the facts alleged in the complaint,
any documents either attached to or incorporated in the complaint and matters of which [the
court] may take judicial notice.” Hard v. D.C. Gov’r, 864 F.3d 671, 678 (D.C. Cir- 2017).

The standards governing l\/ITRs are established by 8 C.F.R. § 103.5. Section 103.5(a)(2) l
provides in relevant part, “A motion to reopen must state the new facts to be provided in the l
reopened proceeding and be supported by affidavits or other documentary evidence.” Section
103.5(a)(3) provides: 1

A motion to reconsider must state the reasons for reconsideration
and be supported by any pertinent precedent decisions to establish
that.. the decision was based on an incorrect application of law or
Service policy. 'A motion to reconsider a decision on an application
or petition must, when filed, also establish that the decision was
incorrect based on the evidence of record at the time of the initial
decision '

An MTR that does not satisfy the requirements for reopening under Section 103.5(a)(2) and that

` does not satisfy the requirements for reconsideration under Section 103.5(a)(3) may be lawfully

110

 

denied. According to Defendants, Plaintiff has not adequately alleged that her M_TR satisfied

these requirements and therefore has failed to state a claim challenging the denial of her MTR.
Plaintiff responds that her complaint adequately alleges grounds for reopening under

- Section 103.5(a)(2) when it states that the MTR "‘argued that the proceedings should be reopened 7

because prior counsel rendered ineffective assistance in presenting and explaining the underlying

- loan transactions.” Sec Compl. il 47. However, the cases on which she relies to show that

ineffective assistance of counsel is a “new fact” that provides grounds for,reopening under

Section 103.5(a)(2) also require that a party who complains of ineffective assistance: “(1)

provide an affidavit describing in detail the agreement with counsel; (2) inform counsel of the

allegations and afford counsel an opportunity to respond; and (3) report whether a complaint of

ethical or legal violations has been filed, and if not, why.” St'ong v. INS, 376 F.3d 1030, 1036-37

(9th Cir. 2004); see also fn re N-K- & V-S-, 21 I & N. Dec. 879, 881 (BIA 1997). The complaint

does not allege that Plaintiff satisfied these procedural requirements and therefore does not , l

adequately allege that Plaintiff provided grounds for reopening underSection 103.5(a)(2).5

 

5 Plaintiff seeks to distinguish the cases that originally established these procedural requirements
on the ground that they involve a regulation that governs reopening in the context of BlA
removal proceedings and not in the context of the USClS’s evaluation of visa petitions But_ this
would also distinguish the cases on which Plaintiff relies for the proposition that ineffective
assistance of counsel is a basis for reopening Assuming arguendo that Plaintiff is right that the
requirements for reopening in the context of removal proceedings do not apply here, Plaintiff has
not adequately addressed Defendants’ challenge to the sufficiency of her complaint

There is a related constitutional question whether the right to effective assistance of counsel
applies in the context of visa petitions at all. Plaintiff’s brief does not directly address the point.
Defendants’ brief raises it in a-footnote that relies almost exclusively on sources that are off
po'int, including two sets of headnotes. Because the question has not been adequately briefed and
is not necessary to the resolution of this mo_tion, l decline to reach it here. 7

'11_`

 

Plaintiff responds, alternatively, that her complaint adequately alleges grounds for
reconsideration under Section 103.5(a)(3) when it states that the MTR “argued that, properly
interpreted, the loan transaction documents show that M-s. Wang’s father, instead of gifting
Ms. Wang the cash that he received from the loan, actually transferred to l\/ls. Wang a portion of
his interest in the property securing the loan prior to the loan’s execution.” See Compl. 1[ 47.
These are factual issues However, “[t]he grounds upon which a motion to reconsider may be t
granted are essentially legal . . . .” Grewal, 2009 WL 4061523 at *5. Accordingly, Plaintiff s

argument fails to demonstrate the adequacy of her complaint6 '
rv. CoNCLUsroN

~For the reasons stated above, Defendants’ motion to dismiss is DENIED in part, insofar
as it alleges a lack of subject matter jurisdiction, and GRANTED in part, insofar as it alleges that '
` Plaintiff has failed to state a claim regarding the denial of her MTR. The complaint is l
DISMISSED without prejudice to the extent that it challenges the denial of Plaintiff s MTR. A

separate order will issue.

SO ORDERED.

 

 

Dare: January 16, 2018 ' TREvoR N McFADbEN
- United States District Judge

 

'6 During oral argument, Plaintiff’s counsel appeared to raise an alternative argument for` the first
time. l-le noted that the complaint challenged the USCIS interpretation of the statute, which is a
legal question Tr. of Proceedings, page 29-31. To the extent this argument may have been
raised in the MTR, counsel admitted that it was not supported by pertinent precedentl Tr. of 1
Proceedings, page 30; see also Section 103.5(a)(3). Moreover, this argument is directly contrary
to Plaintiff s briefing, which emphasized that the Plaintiffs argument for reconsideration
assumed the correctness of the USCIS loan- -proceeds policy. See Pl.’ s Opp. to Defs.’ Mot.
Dismiss at 27 28 n ll

12